     Case 1:20-cv-00232-JTN-PJG ECF No. 8 filed 03/25/20 PageID.155 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


OWEN BARNABY,

               Plaintiff,                             Hon. Janet T. Neff

v.                                                    Case No. 1:20-CV-232

MABEL J. MAYFIELD, et al.,

            Defendants.
_________________________________/

                            REPORT AND RECOMMENDATION

         Plaintiff initiated this action against eleven Michigan judges and two state

courts. Because Plaintiff has been permitted to proceed as a pauper (ECF No. 4),

the Court has reviewed Plaintiff s complaint pursuant to 28 U.S.C.         1915(e)(2) to

determine whether it is frivolous, malicious, or fails to state a claim upon which relief

can be granted. Pursuant to 28 U.S.C.       636(b)(1)(B), the undersigned recommends

that Plaintiff’s complaint be dismissed.

                                   BACKGROUND

         The present lawsuit is for all practical purposes a continuation of a previous

action Plaintiff unsuccessfully pursued in this Court. See Barnaby v. Witkowski,

1:14-cv-1279 (W.D. Mich.). The Honorable Ellen. S. Carmody previously described

the underlying issue in this matter as follows:




                                            1
 Case 1:20-cv-00232-JTN-PJG ECF No. 8 filed 03/25/20 PageID.156 Page 2 of 6



      In 2005, Plaintiff purchased from Berrien County a foreclosed parcel of
      property for five thousand two hundred fifty dollars and zero cents
      ($5,250.00). Plaintiff failed to timely pay the 2005 and 2006 property
      taxes on this parcel, but satisfied each delinquency before such resulted
      in foreclosure. Plaintiff failed to timely pay the 2007 and 2008 property
      taxes, but unlike previous years did not satisfy the delinquency.
      Berrien County subsequently initiated foreclosure proceedings and the
      property was eventually sold at auction.

      Plaintiff later sought relief in state court to overturn the foreclosure and
      sale of the property in question. In an Order dated July 13, 2012, the
      Berrien County Trial Court denied Plaintiff s request for relief and
      upheld the foreclosure and sale of the property. Subsequent motions
      for post-judgment relief filed in the trial court were denied. Plaintiff
      thereafter unsuccessfully sought relief in the Michigan Court of
      Appeals.

Barnaby v. Witkowski, 1:14-cv-1279, ECF No. 159 (W.D. Mich.).

      In the previous action, Plaintiff asserted various claims against Berrien

County and the Berrien County Treasurer.         Judge Carmody ultimately granted

Defendants’ Motion to Dismiss and/or for Summary Judgment, which terminated

Plaintiff’s action. (Id. at ECF No. 159-60). Plaintiff appealed the matter to the

Sixth Circuit, which affirmed Judge Carmody’s decision.         (Id. at ECF No. 168).

Plaintiff now returns, asserting various claims for declaratory relief. Specifically,

Plaintiff asserts seven causes of action, all of which are premised on his belief that

the Michigan judges involved in denying him relief in state court violated his federal

constitutional rights.




                                           2
  Case 1:20-cv-00232-JTN-PJG ECF No. 8 filed 03/25/20 PageID.157 Page 3 of 6



                                      ANALYSIS

      Plaintiff brings this action pursuant to 42 U.S.C. § 1983 seeking declaratory

relief. Section 1983 “contemplates a declaratory judgment [action] against judicial

officers . . . in their official capacities.” Ward v. City of Norwalk, 640 Fed. Appx. 462,

467 (6th Cir., Feb. 3, 2016) (citations omitted). Any such action, however, is still

subject to jurisdictional obstacles such as the Rooker-Feldman doctrine, as well as the

requirement that an action present a live case or controversy.            See Mackey v.

Berryman, 2019 WL 197000 at *6 (E.D. Mich., Jan. 15, 2019). The present action

fails to overcome either of these hurdles.

      I.       Live Case or Controversy

      Federal courts are not permitted to issue advisory opinions, but rather are

limited to deciding matters presenting a live case or controversy. See, e.g., Golden

v. Zwickler, 394 U.S. 103, 108 (1969). To understand why Plaintiff’s complaint fails

to present a live case or controversy, discussion of a recent Sixth Circuit decision is

instructive.

      In Cooper v. Rapp, 702 Fed. Appx. 328 (6th Cir., July 25, 2017), the Honorable

James Rapp presided over a state court matter initiated by Timothy Cooper. Id. at

329. Judge Rapp ultimately granted the defendants’ motion for summary judgment

and, thereafter, awarded sanctions against Cooper and his attorney. Id. at 329-30.

In response, Cooper and his attorney filed suit in federal district court against Judge

Rapp, seeking, in part, a declaratory judgment that the judge’s actions were unlawful.

Id. at 330-31.
                                             3
 Case 1:20-cv-00232-JTN-PJG ECF No. 8 filed 03/25/20 PageID.158 Page 4 of 6



      The district court subsequently dismissed the plaintiffs’ claims after which the

matter was appealed to the Sixth Circuit. Id. at 331. The Sixth Circuit recognized

that a declaratory judgment action against a judicial officer was “in some

circumstances” authorized by § 1983. Id. at 333. The court, however, concluded

that the plaintiffs’ action failed to present a live case or controversy. Specifically,

the court held that, because Judge Rapp was not a party to the state court

proceedings, but was instead acting as a “disinterested judicial adjudicator,” the

plaintiffs’ claims were not cognizable and, therefore, did not present a live case or

controversy. Ibid.

      The same logic and analysis applies here as Plaintiff is seeking declaratory

relief against the judicial officers that presided over his various state court actions.

Accordingly, the undersigned recommends that Plaintiff’s complaint be dismissed as

failing to present a live case or controversy.

      II.    Rooker-Feldman

      Unlike state courts, which are courts of general jurisdiction, the federal courts

are courts of limited jurisdiction. A significant limitation upon the jurisdiction of the

federal district courts is that such courts are precluded from reviewing judgments of

the state courts. As the Supreme Court has long recognized, the jurisdiction of the

federal district courts is “strictly original” and, therefore, only the United States

Supreme Court can “entertain a proceeding to reverse or modify” a judgment entered

by a state court. Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16 (1923); see also,

Exxon Mobile Corp. v. Saudi Basic Industries Corp., 544 U.S. 280, 284 (2005).
                                        4
  Case 1:20-cv-00232-JTN-PJG ECF No. 8 filed 03/25/20 PageID.159 Page 5 of 6



       To determine whether Rooker-Feldman bars a claim, the Court looks to the

“source of the injury the plaintiff alleges in the federal complaint.” VanderKodde v.

Mary Jane M. Elliott, P.C., 951 F.3d 397, 402 (6th Cir. 2020). If the source of the

plaintiff’s injury is the state court judgment, Rooker-Feldman applies. On the other

hand, if plaintiff alleges some other source for his injury, such as the actions of a

third-party, the doctrine does not apply. Ibid.

       Some of Plaintiff’s causes of action explicitly identify a state court judgment as

the source of his injury. In other causes of action, Plaintiff alleges that the source of

his injury are the various decisions and rulings that the defendant judges made

during the course the of proceedings, which resulted in entry of judgment against

Plaintiff.   For purposes of Rooker-Feldman, the Court discerns no meaningful

distinction between the two circumstances, as both would require this Court to, in

effect, exercise appellate jurisdiction over the actions and decisions of state court

judges. The Court lacks jurisdiction to act in such a capacity. See, e.g., In re Isaacs,

895 F.3d 904, 914 (6th Cir. 2018) (Rooker-Feldman bars any claim which requires a

lower federal court to exercise what “amounts to appellate review of a state-court

judgment”).    Accordingly, the undersigned recommends, in the alternative, that

Plaintiff’s claims be dismissed for lack of subject matter jurisdiction.




                                            5
 Case 1:20-cv-00232-JTN-PJG ECF No. 8 filed 03/25/20 PageID.160 Page 6 of 6



                                   CONCLUSION

      For the reasons discussed herein, the undersigned recommends that Plaintiff s

complaint be dismissed. The undersigned further recommends that appeal of this

matter would not be taken in good faith. See McGore v. Wrigglesworth, 114 F.3d 601,

611 (6th Cir. 1997); 28 U.S.C.   1915(a)(3).

      OBJECTIONS to this Report and Recommendation must be filed with the

Clerk of Court within fourteen days of the date of service of this notice. 28 U.S.C.

 636(b)(1)(C). Failure to file objections within the specified time waives the right to

appeal the District Court s order. See Thomas v. Arn, 474 U.S. 140 (1985); United

States v. Walters, 638 F.2d 947 (6th Cir.1981).


                                               Respectfully submitted,


Date: March 25, 2020                             /s/ Phillip J. Green
                                               PHILLIP J. GREEN
                                               United States Magistrate Judge




                                           6
